Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 22 August 2022, is acknowledged.  Claims 1 and 15 are amended therein, and claims 3 and 5 are cancelled.  Claims 19 and 20 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 2, 4, and 6 - 18 remain available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The rejection pursuant to 35 U.S.C. § 103 set forth in the Action of 27 May 2022 is hereby withdrawn in light of Applicants’ amendment of claims 1 and 15, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 – 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2019/0021862 A1 to Kalpakci, K., et al., published 24 January 2019, identified on the Information Disclosure Statement filed 28 August 2020, cite no. 2 (USPATAPP) (“Kalpakci ‘862”), as evidenced by HISTOACRYL, as retrieved from the Internet at https://www.access-data.fda.gov/cdrh_docs/pdf5/P050013c.pdf, on 5 May 2022 (“Histoacryl”).
The Invention As Claimed 
	Applicants claim a bone implant for enclosing a bone material, the bone implant comprising a covering, the covering comprising a body portion and a closure portion adjacent to the body portion, the closure portion configured to hold the covering in a rolled configuration to a predetermined diameter to at least partially enclose the bone material, wherein the body portion comprises threads having a narrower regular pattern and the closure portion comprises threads having a wider regular pattern relative to the body portion to at least partially enclose the bone material such that the closure portion wraps around the body portion to hold the body portion in a rolled configuration, wherein the covering is biodegradable and comprises a mesh, wherein the closure portion is more flexible than the body portion, or more deformable than the body portion, wherein the covering comprises a biodegradable mesh having shape memory, wherein the mesh comprises at least one or more of poly(lactide-co-glycolide) (PLGA), polylactide (PLA), polyglycolide (PGA), D-lactide, D,L- lactide, L-lactide, D,L-lactide-co-F-caprolactone, L-lactide-co-F-caprolactone, D,L-lactide-co- glycolide-co-e-caprolactone, poly(D,L-lactide-co-caprolactone), poly(L-lactide-co-caprolactone), poly(D-lactide-co-caprolactone), poly(D,L-lactide), poly(D-lactide), poly(L-lactide), poly(esteramide), hydroxyapatite, calcium phosphate, ceramic or combinations thereof, wherein the bone material is fully enclosed by the mesh and the mesh is porous, wherein the mesh further comprises a polymer coating, the coating comprising a bioactive agent, wherein the bioactive agent comprises an osteogenic or chondrogenic protein or peptide, demineralized bone matrix powder, a growth factor, an antibiotic, a drug or combinations thereof, wherein the mesh comprises an interior and an exterior, all or a portion of the interior and/or exterior comprising an adhesive material disposed thereon, or the mesh comprises an interior and an exterior, a portion of the interior and/or exterior having mating surfaces configured to hold the mesh in the rolled configuration, wherein a first mating surface comprises projections or hooks and the second mating surface comprises matching voids for holding the mesh in the rolled configuration, wherein the adhesive material is water activated; the adhesive material is applied at the time of use; or the adhesive material comprises a volatile solvent which, upon evaporation, renders the mesh sticky, wherein the interior or exterior of the mesh comprises a plurality of spaced apart indicia to aid in sizing of the covering for implantation.  
Applicants also claim a kit for making a bone implant, the kit comprising a covering, the covering comprising a body portion and a closure portion adjacent to the body portion, and a package to hold the covering, wherein the further comprises bone material, such as demineralized bone matrix, allograft, xenograft, ceramic, or a combination thereof, and wherein the kit further comprises a tray for holding the mesh to facilitate positioning of the bone material into the rolled mesh, and an adhesive.
The Teachings of the Cited Art 
	Kalpakci ‘862 discloses a bone implant for enclosing bone material, the implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured for receiving a bone material, wherein a plurality of projections extend from at least a portion of the inner surface of the mesh, and engage a section of the inner surface of the mesh, or a section of the outer surface of the mesh, or both sections of the inner and outer surfaces of the mesh, in a closed configuration so as to enclose the bone material, wherein the implant is provided in a kit, the kit further comprising a tray (see Abstract), wherein bone implants are  filled with bone material (e.g., natural bone particles and/or synthetic bone particles) and can be easily sealed and implanted at a surgical site (see ¶[0004]), wherein the implants are easily sealed and implanted at a surgical site (see ¶[0005]), wherein the tray has a proximal end, a distal end, and a longitudinal recess disposed therebetween, the longitudinal recess configured to receive the mesh in an open configuration to allow filling of the bone material into the bone implant (see ¶[0007]), wherein the bone implants may be employed to treat spinal disorders such as, degenerative disc disease, disc herniation, osteoporosis, spondylolisthesis, stenosis, scoliosis and other curvature abnormalities, kyphosis, tumor and fractures (see ¶[0041]), wherein the bone implant comprises a biodegradable mesh comprising poly(lactide-co-glycolide) (PLGA), polylactide (PLA), polyglycolide (PGA), D-lactide, D,L-lactide, L-lactide, D,L-lactide-co-ɛ-caprolactone, D,L-lactide-co-glycolide-co-E-caprolactone, lactide-co-ɛ-caprolactone, or a combination thereof (see ¶[0042]), wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue (see ¶[0109]), wherein the mesh can be made from yarn that is monofilament or multi filament, and the yarn can be knitted, woven, non-woven, shape memory, felted, point-bonded, or additive manufactured, such as 3-D printed (see ¶[0043]), wherein the mesh has a pore size that is large enough so that cellular transport and formation of new bone is not impeded while, at the same time, the pore size is small enough to adequately contain graft material at an implant site, wherein the material and configuration of the mesh may be selected or adjusted based on desired release characteristics (see ¶[0052]), wherein specific properties of the mesh can be adjusted, including thickness, permeability, porosity, strength, flexibility, and/or elasticity, such that the thickness and porosity of the mesh may contribute to its strength, flexibility, and elasticity (id.), wherein a plurality of projections is disposed adjacent to edges of the mesh so that the mesh can be sealed by hand, or machine, by bringing opposing projections together at the discrete regions and applying pressure to those regions to seal the mesh and enclose, or partially enclose, the bone material inside the mesh (see ¶[0065]), wherein the plurality of projections can be hooks, and the plurality of recesses can be loops, similar to Velcro® (see ¶[0069]), wherein the mesh is foldable in a closed configuration so as to enclose the bone material within the inner surface of the mesh, wherein the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the line configured to form a compartment to receive the bone material, and is also configured to roll the section of the inner surface over the bone material to enclose the bone material (see ¶[0071]), wherein the mesh can fully enclose the bone material, such that the mesh surrounds the entire bone material (e.g., bone particles, bone cement, etc.) to fully enclose it (see ¶[0075]), wherein the bone material of the bone implant comprises fully demineralized bone fibers and surface demineralized bone chips (see ¶[0076]), wherein the bone implant is configured to self-seal and to seal and enclose the bone material via chemical fusion, heat treatment, self-fusing materials, self-adhering materials, adhesives, or a combination thereof (see ¶[0077]), wherein adhesives that can be used include cyanoacrylates, such as Histoacryl (id.), wherein the shape, mesh size, thickness, and other structural characteristics, of the mesh, for example, architecture, may be customized for the desired application (see ¶[0096), wherein the mesh may have varying degrees of permeability across its surface, such as permeable, semi-permeable, or non-permeable, [SEE amended claims 1, 15, deleted claim 3] where permeability may be with respect to cells, to liquids, to proteins, to growth factors, or to bone morphogenetic proteins (see ¶[0097]), wherein the mesh can have score lines or separation assist lines for easy tearing of the mesh so that the mesh may be used either in its entirety at a surgical site, or may be manipulated by a user to separate the mesh into multiple smaller pieces, some or all of which may be used, at a single surgical site or at multiple different surgical sites, with the score lines or separation assist lines affording the user the ability to conveniently adjust the size of the mesh based upon the size of the defect to be filled or other factors noted in the operational field, which can help to assure that a mesh volume of an appropriate size is used (see ¶[0102]), wherein biological attachment of the implant to the surgical site may be via mechanisms that promote tissue ingrowth such as by a porous coating, or a hydroxyapatite-tricalcium phosphate (HA/TCP) coating (see ¶[0106]), and wherein the mesh further comprises bone morphogenic proteins (BMP’s), growth factors, antibiotics, angiogenesis promoting materials, bioactive agents or other actively releasing materials (see ¶[0111]), and wherein other suitable materials that may be positioned in the mesh include, for example, proteins, nucleic acids, carbohydrate, lipids, collagen, allograft bone, autograft bone, cartilage stimulating substances, allograft cartilage, TCP, hydroxyapatite, calcium sulfate, polymer, nanofibrous polymers, growth factors, carriers for growth factors, growth factor extracts of tissues, DBM, dentine, bone marrow aspirate, bone marrow aspirate combined with various osteoinductive or osteoconductive carriers, concentrates of lipid derived or marrow derived adult stem cells, umbilical cord derived stem cells, adult or embryonic stem cells combined with various osteoinductive or osteoconductive carriers, transfected cell lines, bone forming cells derived from periosteum, combinations of bone stimulating and cartilage stimulating materials, committed or partially committed cells from the osteogenic or chondrogenic lineage, or combinations of any of these (see ¶[0112]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a bone implant for enclosing a bone material, the implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured for receiving a bone material, wherein a plurality of projections extend from at least a portion of the inner surface of the mesh, and engage a section of the inner surface of the mesh, or a section of the outer surface of the mesh, or both sections of the inner and outer surfaces of the mesh, in a closed configuration so as to enclose the bone material, wherein the bone implants are filled with bone material (cf. claims 1, 2) (e.g., natural bone particles and/or synthetic bone particles, such as fully demineralized bone fibers and surface demineralized bone chips) (cf. claim 16), and can be easily sealed and implanted at a surgical site,  wherein the mesh can fully enclose the bone material, such that the mesh surrounds the entire bone material (e.g., bone particles, bone cement, etc.) to fully enclose it (cf. claim 8), wherein the implant is provided in a kit, the kit further comprising a tray (cf. claims 15, 17), wherein the bone implant comprises a biodegradable mesh comprising poly(lactide-co-glycolide) (PLGA), polylactide (PLA), polyglycolide (PGA), D-lactide, D,L-lactide, L-lactide, D,L-lactide-co-ɛ-caprolactone, D,L-lactide-co-glycolide-co-E-caprolactone, lactide-co-ɛ-caprolactone, or a combination thereof (cf. claim 7), wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue (cf. claim 9), wherein the mesh can be made from yarn that is monofilament or multi filament, and the yarn can be knitted, woven, non-woven, or shape memory (cf. claim 6), wherein the mesh has a pore size that is large enough so that cellular transport and formation of new bone is not impeded while, at the same time, the pore size is small enough to adequately contain graft material at an implant site, wherein specific properties of the mesh can be adjusted, including thickness, permeability, porosity, strength, flexibility, and/or elasticity, such that the thickness and porosity of the mesh may contribute to its strength, flexibility, and elasticity (cf. claim 4), wherein a plurality of projections is disposed adjacent to edges of the mesh so that the mesh can be sealed by hand, or machine, by bringing opposing projections together at the discrete regions and applying pressure to those regions to seal the mesh and enclose or partially, enclose the bone material inside the mesh (cf. claim 12), wherein the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the line configured to form a compartment to receive the bone material, and is also configured to roll the section of the inner surface over the bone material to enclose the bone material (cf. claim 14), wherein the bone material of the bone implant comprises fully demineralized bone fibers and surface demineralized bone chips (cf. claim 16), wherein the bone implant is configured to self-seal and to seal and enclose the bone material via chemical the use of adhesives such as HISTOACRYL® (cf. claim 11), which adhesive, as evidenced by Histoacryl, is a water-activated adhesive (cf. claim 13), wherein the mesh can have score lines or separation assist lines for easy tearing of the mesh so that the mesh may be used either in its entirety at a surgical site, or may be manipulated by a user to separate the mesh into multiple smaller pieces, some or all of which may be used, at a single surgical site or at multiple different surgical sites, with the score lines or separation assist lines affording the user the ability to conveniently adjust the size of the mesh based upon the size of the defect to be filled or other factors noted in the operational field, which can help to assure that a mesh volume of an appropriate size is used (cf. claim 14), and wherein the pore sizes between the threads at a first region of the mesh may be sized large enough to allow cell migration through the mesh, but the pore size between the threads at a second region of the may be sized small enough to prevent cell migration (cf. claim 3), wherein biological attachment of the implant to the surgical site may be via mechanisms that promote tissue ingrowth such as by a porous coating, or a hydroxyapatite-tricalcium phosphate (HA/TCP) coating (cf. claim 9), and wherein the mesh further comprises bone morphogenic proteins (BMPs), growth factors, antibiotics, angiogenesis promoting materials, bioactive agents or other actively releasing materials (cf. claim 10), as taught by  Kalpakci ‘862.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the clinical effectiveness of such bone implants, as well as the flexibility and ease of use, such as the ability of the implants to be implanted at sites with a wide range of sizes and shapes.
	With respect to amended claims 1 and 15, which claims recites a limitation directed to the body portion comprising threads having a narrower regular pattern, and the closure portion comprises threads having a wider regular pattern relative to the body portion, to at least partially enclose the bone material, the Examiner notes that the reference does not expressly disclose such variation of thread patterns.  However, the Examiner further notes that the reference specifically discloses that the shape, mesh size, thickness, and other structural characteristics, of the mesh (for example, architecture) may be customized for a desired application (see ¶[0096), and the mesh may have varying degrees of permeability across its surface, such as permeable, semi-permeable, or non-permeable (see ¶[0097]).  Consequently, based on this disclosure, it is the Examiner’s reading that adjustment of mesh characteristics, such as pore sizes, among others, so as to vary from one region of the covering to another, would necessarily arise from designing and optimizing thread patterns so as to achieve targeted mesh characteristics (see, for example, ¶[0093]).
	With respect to claim 4, which claim recites a limitation directed to the closure portion being more flexible than the body portion, or more deformable than the body portion, the Examiner notes that the reference does not expressly disclose such variation of flexibility between different portions of the covering.  However, the Examiner further notes that the reference explicitly discloses that specific properties of the mesh can be adjusted, including thickness, permeability, porosity, strength, flexibility, and/or elasticity, such that the thickness and porosity of the mesh may contribute to its strength, flexibility, and elasticity (see ¶[0052]).  Consequently, based on this disclosure, it is the Examiner’s reading that it would have been prima facie obvious to adjust the appropriate properties of the mesh so that one region may have greater or lesser flexibility than the other.
	With respect to claim 9, which claim recites a limitation directed to the mesh further comprising a polymer coating, which coating comprises a bioactive agent, the Examiner notes that the reference discloses that biological attachment of the implant to the surgical site may be via mechanisms that promote tissue ingrowth such as by a porous coating, or a hydroxyapatite-tricalcium phosphate (HA/TCP) coating (see, for example, ¶[0106]), wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue (see ¶[0109]).  In light of these teachings, as well as disclosure in the reference directed to the mesh coating of the implant being used to deliver bioactive agents (see ¶¶[0011] – [0012]), it is the Examiner’s position that it would have been prima facie obvious to provide a coating to the implant comprising mPEG or PEG, or a polymer that would suitable for use in creation of the mesh, wherein the coating would further comprise a bioactive agent.
	With respect to claim 18, which claim recites a limitation directed to the covering of the implant being “prepared by 3D printing,” it is the Examiner’s position that such limitation effectively renders the claim a product-by-product claim, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, and 6 - 18 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 6 – 18 are directed to an invention not patentably distinct from claims 1, 2, 3, 7, 8, 11 – 13, and 18 of commonly assigned Application No. 15/656,112 (“the ‘112 application”), in view of Kalpakci ‘862.  Specifically, the enumerated claims of the ‘112 application are directed to a bone implant for enclosing bone material, the bone implant comprising a mesh having an inner surface and an outer surface, the inner surface having a plurality of projections extending from the inner surface and the inner surface configured to receive a bone material, wherein the inner and outer surfaces create a closed configuration formed from an engagement between the plurality of projections and the mating section of the inner surface, wherein at least a portion of the bone material is disposed within a mating section on the inner surface of the mesh and is so enclosed, wherein  the mesh is foldable in the closed configuration to enclose the bone material, wherein the mesh is configured to roll a section of the inner surface over the bone material to enclose the bone material, or the section of the inner surface comprises a plurality of recesses configured to mate with the plurality of projections of the inner surface, wherein the bone material is completely enclosed by the mesh, wherein the plurality of projections are hooks and are embedded in the yarn, wherein the mesh is absorbable and is made from at least one of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), polydioxanone (PDO), allogeneic collagen, xenogenic collagen, ceramic, or a combination thereof, and wherein the bone material comprises fully demineralized bone fibers and surface demineralized bone chips, or calcium phosphate, or autograft, as well as a kit comprising a bone implant for enclosing bone material.  The claims do not expressly disclose a body portion having a narrower thread pattern than the thread pattern of the closure portion, or a closure portion that is more flexible or more deformable than the body portion, or a covering comprising a mesh with shape memory, or a mesh further comprising a polymer coating comprising a bioactive agent, or a mesh that has a water-activated adhesive disposed thereon, or a mesh comprising a plurality of spaced-apart indicia.  These deficiencies are remedied by the teachings of Kalpakci ‘862, as set forth above.
	Thus, it would have been prima facie obvious to prepare a bone implant for enclosing a bone material, the implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured for receiving a bone material, the inner surface having a plurality of projections extending from the inner surface and the inner surface configured to receive a bone material, wherein the inner and outer surfaces create a closed configuration formed from an engagement between the plurality of projections and the mating section of the inner surface, wherein at least a portion of the bone material is disposed within a mating section on the inner surface of the mesh and is so enclosed, wherein  the mesh is foldable in the closed configuration to enclose the bone material, wherein the mesh is configured to roll a section of the inner surface over the bone material to enclose the bone material, or the section of the inner surface comprises a plurality of recesses configured to mate with the plurality of projections of the inner surface, wherein the bone material is completely enclosed by the mesh, wherein the plurality of projections are hooks and are embedded in the yarn, wherein the mesh is absorbable, and wherein the bone material comprises fully demineralized bone fibers and surface demineralized bone chips, or calcium phosphate, or autograft, as well as a kit comprising the bone implant for enclosing bone material, as disclosed in the claims of the ‘112 application, and wherein the mesh can be made from yarn that is monofilament or multi-filament, and the yarn can be knitted, woven, non-woven, or shape memory, wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue, wherein the mesh further comprises bone morphogenic proteins (BMPs), growth factors, antibiotics, angiogenesis promoting materials, bioactive agents or other actively releasing materials, wherein the bone implant is configured to self-seal and to seal and enclose the bone material via the use of adhesives such as HISTOACRYL®, a water-activated adhesive, and wherein the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the line configured to form a compartment to receive the bone material, as taught by Kalpakci ‘862.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the clinical effectiveness of such bone implants, as well as the flexibility and ease of use, such as the ability of the implants to be implanted at sites with a wide range of sizes and shapes.
Consequently, the enumerated claims of the ‘012 application, in view of Kalpakci ‘862, are drawn to an invention that reads upon present claims 1 - 18 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘112 application, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. § 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement. 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may act to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claims 1 - 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 3, 6, 7, 9, 11, 17, and 18 of co-pending Application No. 17/006,006 (“the ‘006 application”), in view of Kalpakci ‘862.
The instant claims have been described supra. 
Claims 1 – 3, 6, 7, 9, 11, 17 and 18 of the ‘006 application are directed to a bone implant for enclosing a bone material, the bone implant comprising a covering, the covering being configured to be rolled into a diameter to at least partially enclose the bone material within the covering, wherein the covering is biodegradable and comprises a mesh, wherein the covering further comprises a first edge, the first edge having a closure member, the closure member configured to hold the covering in a rolled configuration to a predetermined diameter to at least partially enclose the bone material, wherein the mesh comprises an interior and an exterior, the interior or exterior of the mesh having a plurality of spaced apart indicia to aid in sizing the covering for implantation, wherein the bone material is fully enclosed by the mesh and the mesh is porous to allow influx and efflux of cells, wherein the mesh comprises at least one or more of poly(lactide- co-glycolide) (PLGA), polylactide (PLA), polyglycolide (PGA), D-lactide, D,L-lactide, L-lactide, D,L-lactide-co-F-caprolactone, L-lactide-co-F-caprolactone, D,L-lactide-co-glycolide-co-e- caprolactone, poly(D,L-lactide-co-caprolactone), poly(L-lactide-co-caprolactone), poly(D- lactide-co-caprolactone), poly(D,L-lactide), poly(D-lactide), poly(L-lactide), poly(esteramide) or a combination thereof, and wherein the covering comprises a biodegradable mesh having shape memory to allow positioning from a planar configuration to a rolled configuration to at least partially enclose the bone material, as well as a kit comprising the bone implant.  The claims do  not expressly disclose a body portion having a narrower thread pattern than the thread pattern of the closure portion, or a closure portion that is more flexible or more deformable than the body portion, or a mesh further comprising a polymer coating comprising a bioactive agent, or a mesh that has a water-activated adhesive disposed thereon, or a mesh comprising a plurality of spaced-apart indicia.  These deficiencies are remedied by the teachings of Kalpakci ‘862, as set forth above.
Thus, it would have been prima facie obvious to prepare a bone implant for enclosing a bone material, the implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured for receiving a bone material, the inner surface having a plurality of projections extending from the inner surface and the inner surface configured to receive a bone material, wherein the inner and outer surfaces create a closed configuration formed from an engagement between the plurality of projections and the mating section of the inner surface, wherein at least a portion of the bone material is disposed within a mating section on the inner surface of the mesh and is so enclosed, wherein  the mesh is foldable in the closed configuration to enclose the bone material, wherein the mesh is configured to roll a section of the inner surface over the bone material to enclose the bone material, or the section of the inner surface comprises a plurality of recesses configured to mate with the plurality of projections of the inner surface, wherein the bone material is completely enclosed by the mesh, wherein the plurality of projections are hooks and are embedded in the yarn, wherein the mesh is absorbable, and wherein the bone material comprises fully demineralized bone fibers and surface demineralized bone chips, or calcium phosphate, or autograft, as well as a kit comprising the bone implant for enclosing bone material, as disclosed in the claims of the ‘112 application, and wherein the mesh can be made from yarn that is monofilament or multi-filament, and the yarn can be knitted, woven, non-woven, or shape memory, wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue, wherein the mesh further comprises bone morphogenic proteins (BMPs), growth factors, antibiotics, angiogenesis promoting materials, bioactive agents or other actively releasing materials, wherein the bone implant is configured to self-seal and to seal and enclose the bone material via the use of adhesives such as HISTOACRYL®, a water-activated adhesive, and wherein the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the line configured to form a compartment to receive the bone material, as taught by Kalpakci ‘862.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the clinical effectiveness of such bone implants, as well as the flexibility and ease of use, such as the ability of the implants to be implanted at sites with a wide range of sizes and shapes.
Consequently, the enumerated claims of the ‘006 application are drawn to an invention that reads upon present claims 1 - 18 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Claims 1, 2, 5, 7, 11, 12, 15 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9, 10, 12, 16, and 19 of co-pending Application No. 17/233,019 (“the ‘019 application”).
The instant claims have been described supra. 
Claims 1, 2, 9, 10, 12, 16, and 18 of the ‘019 application are directed to a bone implant for enclosing a bone material, the bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material when the inner surface of the mesh is in an open configuration, the mesh comprising a plurality of projections disposed on or in at least a portion of the inner surface of the mesh, the plurality of projections extending from at least the portion of the inner surface and configured to engage a section of a surface of the mesh or a section in a closed configuration so as to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is biodegradable and is made from at least one of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), polydioxanone (PDO), allogeneic collagen, xenogenic collagen, ceramic or a combination thereof, wherein (i) the bone material comprises fully demineralized bone fibers and surface demineralized bone chips, or calcium phosphate, or autograft bone, wherein the nonwoven material comprises poly(lactide-co- glycolide) (PLGA), polyglycolic acid (PGA), rapid polyglycolic acid (RPGA), polydioxanone (PDO), poliglecaprone or polyglycolide co-caprolactone (PGCL), polylactide (PLA), polyglycolide (PGA), D-lactide, D,L-lactide, L-lactide, D,L-lactide-co-F-caprolactone, D,L- lactide-co-glycolide-co-F-caprolactone, L-lactide-co-F-caprolactone or a combination thereof, and a kit for filling bone material in a bone implant, the kit comprising a bone implant comprising a mesh having an inner surface and an outer surface, the mesh comprising nonwoven material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of the surface of the mesh in a closed configuration to enclose the bone material, and a tray.  The claims do not expressly disclose a body portion having a narrower thread pattern than the thread pattern of the closure portion, or a closure portion that is more flexible or more deformable than the body portion, or a mesh further comprising a polymer coating comprising a bioactive agent, or a mesh that has a water-activated adhesive disposed thereon, or a mesh comprising a plurality of spaced-apart indicia.  These deficiencies are remedied by the teachings of Kalpakci ‘862, as set forth above.
Thus, it would have been prima facie obvious to prepare a bone implant for enclosing a bone material, the bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material when the inner surface of the mesh is in an open configuration, the mesh comprising a plurality of projections disposed on or in at least a portion of the inner surface of the mesh, the plurality of projections extending from at least the portion of the inner surface and configured to engage a section of a surface of the mesh or a section in a closed configuration so as to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is biodegradable, wherein (i) the bone material comprises fully demineralized bone fibers and surface demineralized bone chips, or calcium phosphate, or autograft bone, and a kit for filling bone material in a bone implant, the kit comprising a bone implant comprising a mesh having an inner surface and an outer surface, the mesh comprising nonwoven material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of the surface of the mesh in a closed configuration to enclose the bone material, and a tray, and a body portion having a narrower thread pattern than the thread pattern of the closure portion, or a closure portion that is more flexible or more deformable than the body portion, or a mesh further comprising a polymer coating comprising a bioactive agent, or a mesh that has a water-activated adhesive disposed thereon, or a mesh comprising a plurality of spaced-apart indicia, as taught by Kalpakci ‘862.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the clinical effectiveness of such bone implants, as well as the flexibility and ease of use, such as the ability of the implants to be implanted at sites with a wide range of sizes and shapes.
Consequently, the enumerated claims of the ‘019 application are drawn to an invention that reads upon present claims 1 - 18 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Claims 1 – 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 8 – 10, 16, and 17 of co-pending Application No. 17/233,027 (“the ‘027 application”).
The instant claims have been described supra. 
Claims 1, 2, 8 - 10, 16, and 17 of the ‘027 application are directed to a bone implant for enclosing a bone material, the bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material, the mesh comprising woven or knit material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of a surface of the mesh to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is configured to roll the section of the inner surface over the bone material to enclose the bone material and  the plurality of projections are disposed on or in the entire surface, wherein the mesh is biodegradable and is made from at least one of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), polydioxanone (PDO), allogeneic collagen, xenogenic collagen, ceramic or a combination thereof, and a kit for filling bone material in a bone implant, the kit comprising bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material, the mesh comprising woven or knit material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of a surface of the mesh to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is configured to roll the section of the inner surface over the bone material to enclose the bone material and  the plurality of projections are disposed on or in the entire surface, and wherein the plurality of projections comprise hooks or grips configured to hold a section of a surface of the mesh.  The claims do not expressly disclose a body portion having a narrower thread pattern than the thread pattern of the closure portion, or a mesh having shape memory, or a mesh further comprising a polymer coating comprising a bioactive agent, or a mesh that has a water-activated adhesive disposed thereon, or a mesh comprising a plurality of spaced-apart indicia.  These deficiencies are remedied by the teachings of Kalpakci ‘862, as set forth above.
Thus, it would have been prima facie obvious to prepare a bone implant for enclosing a bone material, the bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material, the mesh comprising woven or knit material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of a surface of the mesh to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is configured to roll the section of the inner surface over the bone material to enclose the bone material and  the plurality of projections are disposed on or in the entire surface, wherein the mesh is biodegradable and is made from at least one of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), polydioxanone (PDO), allogeneic collagen, xenogenic collagen, ceramic or a combination thereof, and a kit for filling bone material in a bone implant, the kit comprising bone implant comprising a mesh having an inner surface and an outer surface opposing the inner surface, the inner surface configured to receive a bone material, the mesh comprising woven or knit material and a plurality of projections disposed on or in at least a portion of a surface of the mesh, the plurality of projections extending from at least the portion of the surface, and configured to engage a section of a surface of the mesh to enclose the bone material, wherein the plurality of projections comprise hooks or grips comprising monofilament material configured to hold the section of the inner surface, outer surface or both the inner and outer surface of the mesh, wherein the mesh is configured to roll the section of the inner surface over the bone material to enclose the bone material and  the plurality of projections are disposed on or in the entire surface, and wherein the plurality of projections comprise hooks or grips configured to hold a section of a surface of the mesh, and wherein the mesh can be made from yarn that is monofilament or multi-filament, and the yarn can be knitted, woven, non-woven, or shape memory, wherein mPEG and/or PEG may also be coated on the mesh to provide a desired release profile or ingrowth of tissue, wherein the mesh further comprises bone morphogenic proteins (BMPs), growth factors, antibiotics, angiogenesis promoting materials, bioactive agents or other actively releasing materials, wherein the bone implant is configured to self-seal and to seal and enclose the bone material via the use of adhesives such as HISTOACRYL®, a water-activated adhesive, and wherein the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the line configured to form a compartment to receive the bone material, as taught by Kalpakci ‘862.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the clinical effectiveness of such bone implants, as well as the flexibility and ease of use, such as the ability of the implants to be implanted at sites with a wide range of sizes and shapes.
Consequently, the enumerated claims of the ‘027 application are drawn to an invention that reads upon present claims 1 – 18 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Response to Applicants’ Arguments 
The Examiner has considered Applicants’ arguments submitted 22 August 2022, but does not find them persuasive.  Applicants argue that Kalpakci ‘862 does not disclose a covering with two different pore sizes, or a closure portion that can wrap around and hold the body portion.  The Examiner respectfully disagrees.	The Examiner would first note that the reference expressly teaches that the disclosed implants include a plurality of projections extend from at least a portion of the inner surface of the mesh, and engage a section of the inner surface of the mesh, or a section of the outer surface of the mesh, or both sections of the inner and outer surfaces of the mesh, in a closed configuration so as to enclose the bone material (see Abstract).  Although the reference admittedly does not characterize any particular structural component of the implant as a “closure portion,” it is the Examiner’s position that the structure described above would correspond to the closure portion of Applicants’ invention, and render it obvious.  In this regard, the Examiner further notes that the reference specifically uses the same type of hook and loop fixture mechanism (see Kalpakci ‘862, at ¶[0069]) as that exemplified in Applicants’ specification a ¶[0087]:  “a first mating surface of the mesh comprises projections or hooks (31 of FIG. 14A) and the second mating surface comprises matching voids (35 of FIG. 14B) for holding the mesh in a rolled configuration.”
Further in this regard, the reference, at ¶[0056], discloses that a “plurality of projections, such as, for example, hooks 24 are disposed on or in at least a portion of the inner surface of the mesh. The hooks extend from at least the portion of the inner surface of the mesh, and are configured to engage a section of the inner surface of the mesh or a section of the outer surface of the mesh or both sections of the inner and outer surfaces of the mesh when the mesh is in a closed configuration so as to enclose the bone material.  (emphasis added)”  Thus, it is clear from these disclosures that a portion of the mesh comprises the hook and loop structures, and that this structure corresponds to, and reads on, the “closure portion” of the implant, as recited in claim 1.  Furthermore, the reference expressly states, at ¶[0075], that “the mesh can fully enclose the bone material, where the mesh surrounds the entire bone material (e.g., bone particles, bone cement, etc.) to fully enclose it.”  Applicants appear to be stressing the “rolled” geometry of the implant when in a closed configuration.  However, it is the Examiner’s position that the implant of Kalpakci ‘862, when in a fully closed configuration, secured by the hook and loop structures, would read on this limitation.
With respect to the limitations newly added to claims 1 and 15, the Examiner notes that Kalpakci ‘862 specifically discloses that the shape, mesh size, thickness, and other structural characteristics, of the mesh (for example, architecture) may be customized for a desired application (see ¶[0096), and that the mesh may have varying degrees of permeability across its surface, such as permeable, semi-permeable, or non-permeable (see ¶[0097]).  Consequently, based on this disclosure, it is the Examiner’s reading that adjustment of mesh characteristics, such as pore sizes, among others, so as to vary from one region of the covering to another, would necessarily arise from designing and optimizing thread patterns so as to achieve targeted mesh characteristics (see, for example, ¶[0093]).  Furthermore, one of ordinary skill in the art would recognize that adjustment of the mesh, for example to customize mesh properties, such as pore size, particularly with woven fabric materials, would necessarily involve varying thread patterns of the mesh that would read on the limitations in question, rendering them obvious.
	With respect to the double patenting rejections, Applicants that the rejections be held in abeyance until the claims are otherwise allowable.   Such request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
	Consequently, based on the discussion above, claims 1, 2, 4, and 6 – 18 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619